ACCEPTED
                                                                                         12-14-00156-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                   7/13/2015 12:10:15 PM
                                                                                           CATHY LUSK
                                                                                                  CLERK

                       Case No. 12-14-00156-CV
___________________________________________________________
                                                      FILED IN
                                               12th COURT OF APPEALS
 IN THE COURT OF APPEALS FOR THE TWELFTH DISTRICT   TYLER, TEXAS
                      TYLER, TEXAS             7/13/2015 12:10:15 PM
___________________________________________________________
                                                    CATHY S. LUSK
                                                        Clerk
                   INEZ MANIGAULT, Appellant

                                     Vs.

            JANE THORN-HENDERSON, Appellee
___________________________________________________________
     From the 145th Judicial District Court for Nacogdoches County, Texas
                              Cause No. 1228525
___________________________________________________________

              APPELLEE’S BRIEF IN RESPONSE
              TO PRO SE APPELLANT’S APPEAL
___________________________________________________________


                                   Adam B. Allen
                                   White Shaver, P.C.
                                   205 W. Locust
                                   Tyler, Texas 75702
                                   (903) 533-9447 – phone
                                   (903) 595-3766 - fax
                                   AAllen@whiteshaverlaw.com

                                   ATTORNEY FOR APPELLEE,
                                   JANE THORN-HENDERSON




                                      1
                  IDENTITY OF PARTIES AND COUNSEL


Pursuant to Rule 38.1(a) of the Texas Rules of Appellate Procedure, Appellee lists the
following parties affected by this appeal, and their respective appellate and trial counsel:
Appellant
Inez Manigault, Pro Se

Trial Counsel for Appellant

W. Wade Flasowski
State Bar No. 24055482
1801 North Street
Nacogdoches, Texas 75963
(936) 569-2327 – phone
(936) 569-7932 - fax

Appellee

Jane Thorn-Henderson

Appellate Counsel for Appellee

Adam B. Allen
State Bar No. 24038738
White Shaver PC
205 W. Locust St.
Tyler, Texas 75702
(903) 533-9447 – phone
(903) 595-3766 – fax
AAllen@whiteshaverlaw.com


Trial Counsel for Appellee

James E Hughes
State Bar No. 10214525
3400 W. Marshall #402
Longview, Texas 75604
(903) 297-7691 - phone




                                          2
                     TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL …………………………………..     2

TABLE OF CONTENTS ………………………………………………………             3

ISSUES PRESENTED …………………………………………………………             4

BRIEF ANSWERS …………………………………………………………….              5

INDEX OF AUTHORITIES …………………………………………………..        6, 7

STATEMENT OF THE CASE ………………………………………………..          8

ORAL ARGUMENT ………………………………………………………….               8

STATEMENT OF FACTS ……………………………………………………             8

OBJECTIONS TO APPELLANT’S ATTEMPT TO
SUPPLEMENT THE APPELLATE RECORD ………………………………        8

SUMMARY OF THE ARGUMENT …………………………………………..          9

ARGUMENT …………………………………………………………………...               9

PRAYER ……………………………………………………………………                  17

CERTIFICATE OF SERVICE …………………………………………………         18

CERTIFICATE OF COMPLIANCE……………………………………………         18




                             3
                             ISSUES PRESENTED
1. Did appellant’s failure to preserve error waive each of her appellate points for which
   she now seeks a new trial?

2. Did trial judge abuse his discretion on any of the evidentiary issues presented by
   appellant, such that the perceived error resulted in the rendition of an improper
   judgment?




                                         4
                                BRIEF ANSWERS
1. Appellant failed to preserve error on points of error 1, 2, 3, 4, 7, 8, 9, 10 and 11
   (repeat of point of error 10) raised within her brief.

2. The trial judge acted well within his discretion regarding his rulings on the
   evidentiary issues raised by appellant in points of error 5 and 6.




                                          5
                               INDEX OF AUTHORITIES
                                       STATUTES
Aero Energy, Inc. v. Circle C Drilling Co.
699 S.W.2d 821, 822 (Tex. 1985) ……………………………………………….                          11

BMC Software Belgium, N.V. v. Marchand
83 S.W.3d 789, 800 (Tex. 2002) …………………………………………………                           17

Brown v. Brown
145 S.W.3d 745, 749-50 (Tex. App.—Dallas 2004, pet. Denied ………………... 17

Central Educ. Agency v. Burke
711 S.W.2d 7, 8 (Tex. 1986) ……………………………………………………..                           10

City of Brownsville v. Alvarado
897 S.W.2d 750, 753 (Tex. 1995) ……………………………………………….                          16

Galveston County v. Texas Dep't of Health
724 S.W.2d 115, 119-21 (Tex. App.--Austin 1987 ………………………………                  13

Gee v. Liberty Mut. Fire Ins. Co.
765 S.W.2d 394, 396, 32 Tex. Sup. Ct. J. 217 (Tex. 1989) ……………………… 16

Guerrero v. Boyd
No. 01-07-00465-CV, 2008 Tex. App. LEXIS 9227, 2008 WL 5178563
at *1 (Tex. App.—Houston [1st Dist.] Dec. 11, 2008, no pet.) (mem. op.) …….. 14

Halim v. Ramchandani
203 S.W.3d 482, 487 (Tex. App.--Houston [14th Dist.] 2006, no pet.)
TEX. R. APP. P. 33.1(a)(1)(A) …………………………………………………..                         12

Johnson v. Ozim
804 S.W.2d 179, 182 (Tex. App.--Houston [14th Dist.] 1991 …………………..          10

Lone Star Greyhound Park, Inc. v. Texas Racing Comm'n
863 S.W.2d 742, 751 (Tex. App.--Austin 1993 ………………………………….. 13

Parker v. Fort Worth Transp. Auth.
No. 02-03-00213-CV, 2004 Tex. App. LEXIS 3604, 2004 WL 868741
at *1 (Tex. App.—Fort Worth Apr. 22, 2004, no pet.) (mem. Op) ……………..       14

Perry v. Del Rio
66 S.W.3d 239, 259 (Tex. 2001) …………………………………………………                            9



                                            6
Pirtle v. Gregory
629 S.W.2d 919, 920 (Tex. 1982) ………………………………………………..                         10

Sendejar v. Alice Physicians and Surgeons Hosp., Inc.
555 S.W.2d 879, 886 (Tex. Civ. App.--Tyler 1977, writ ref'd n.r.e.) ……………    10

Sharp v. Broadway Nat'l Bank
784 S.W.2d 669, 671 (Tex. 1990) (per curiam); Tex. R. Civ. P. 215.5 …………     16

Smith v. Houston Chem. Servs., Inc.
872 S.W.2d 252, 278 (Tex. App.--Austin 1994 …………………………………                    13

Steves Sash & Door Co., Inc. v. Ceco Corp.
751 S.W.2d 473, 477 (Tex. 1988) ……………………………………………….                          11

Texas Elec. Serv. Co. v. Yater
494 S.W.2d 271, 274 (Tex. Civ. App.--El Paso 1973, writ ref'd n.r.e.) …………   10

United Parcel Serv., Inc. v. Tasdemiroglu
25 S.W.3d 914, 916 (Tex. App.—Houston [14th Dist.] 2000 ………………….             11


                                         RULES
Tex. R. App. P. 33.1. …………………………………………………………… 13, 15
TEX. R. APP. P. 33.1(a)(1)(A)………………………………………………….                            12

TEX. R. APP. P. 44.1(a) ………………………………………………………..                              16
Tex. R. Civ. P. 215.5 ……………………………………………………………                                16
TEX. R. CIV. P. 324(b)………………………………………………………….                                12

TEX. R. CIV. P. 324(b)(2)………………………………………………………                               12




                                            7
                             I.          STATEMENT OF THE CASE

       The essential nature of this appeal is that the appellant feels that the verdict and judgment

rendered in her favor at the trial court wasn’t favorable enough. Appellant in her brief fails to

identify any reversible error within the record, or any fundamental error independent of the

record. The evidence presented during trial supports the judgment entered by the trial court. The

trial court’s judgment should be upheld, and all costs assessed against the appellant.

                                     II.    ORAL ARGUMENT

       Oral argument is not requested by appellee.

                                  III.     STATEMENT OF FACTS

       This appeal arises out of a judgment taken in the 145th Judicial District Court of

Nacogdoches County, Texas. The underlying case involves an August 12, 2011 automobile

accident in which appellant, Inez Manigault, was rear-ended while stopped at a traffic light by

appellee, Jane Thorn-Henderson.

       Following a two day trial on the merits, a jury returned a verdict for appellant and

awarded $7,517.63 in damages. A final judgment was signed and entered by the trial court on

June 6, 2014, which included awards for pre and post-judgment interests and taxable costs. (CR

134-135).

       No post-judgment motions were filed.

       Appellant timely filed her notice of appeal on June 10, 2014. This appeal followed.

                 IV.     OBJECTIONS TO APPELLANT’S ATTEMPT TO
                         SUPPLEMENT THE APPELLATE RECORD

       Appellee objects to all arguments made by appellant about evidence that was not made

part of the court’s record during trial. Appellant attached 11 exhibits to her brief, many of which




                                                 8
were never made part of the court’s record. Specifically, Exhibits 2, 3, 4, 5, 6, 8, and 9, were

never made part of the Clerk’s or Reporter’s Records.

        “It is well-settled in Texas that an appellate court’s review is confined to the record in the

trial court when the trial court acted.” Perry v. Del Rio, 66 S.W.3d 239, 259 (Tex. 2001).

        Because these individual exhibits were never filed with or presented for consideration to

the trial court, it is improper for appellant to include them now, for the first time, in briefing on

the merits to this court.

                            V.    SUMMARY OF THE ARGUMENT

        Appellant waived error on points 1, 2, 3, 4, 7, 8, 9, 10, and 11 (repeat of point of error

10), by failing to make a timely objection during trial to the perceived error, or by failing to file a

post-trial motion to preserve error on legal and factual sufficiency grounds.

        Even in the event that appellant somehow preserved error on points of error 1, 2, 3, 4, 7,

8, 9, 10, and 11 (repeat of point of error 10), the evidence was legally and factually sufficient to

support the jury’s findings.

        The trial court did not abuse its discretion on points of error 5 and 6 in excluding

evidence that was not properly authenticated or disclosed during discovery. Even in the event

that the trial court abused its discretion, the excluded evidence did not result in an improper

judgment.

                                       VI.     ARGUMENT

A.      Waiver

        Appellant Waived Error on her Appellate Points 1, 2, 3, 4, 7, 8, 9, 10 and 11 (repeat of

point of error 10).

        1.      Appellant Waived Any Error Regarding the Jury Selection Process or Jury
                Pool

                                                  9
       Appellant asserts in her first point that because of the District Clerk's actions, she was

denied the right to a fair and impartial jury representative of the community, which is guaranteed

in the United States and Texas constitutions. She contends that a violation of this right is

fundamental error. "Fundamental error survives today only in rare instances in which the record

shows on its face that the court lacked jurisdiction or that the public interest is directly and

adversely affected as that interest is declared in the statutes or Constitution of Texas." Central

Educ. Agency v. Burke, 711 S.W.2d 7, 8 (Tex. 1986); see Pirtle v. Gregory, 629 S.W.2d 919, 920

(Tex. 1982). Moreover, fundamental error is non-waivable and may be raised for the first time on

appeal. Johnson v. Ozim, 804 S.W.2d 179, 182 (Tex. App.--Houston [14th Dist.] 1991, writ

denied).

       Although not explicitly stated, appellant argues that when positive statutes regulating jury

selection are violated as alleged here, appellant was denied her constitutional right of a fair trial.

The statutory violations of which appellant complains, however, are errors in the procedures of

summoning, assembling, excusing, and documenting the jury array. It is well settled in Texas

law that such procedural issues are waivable. See, e.g., Sendejar v. Alice Physicians and

Surgeons Hosp., Inc., 555 S.W.2d 879, 886 (Tex. Civ. App.--Tyler 1977, writ ref'd n.r.e.)

(challenge to improper excuses by sheriff, district clerk, and others waived if not presented prior

to time jury was selected); Texas Elec. Serv. Co. v. Yater, 494 S.W.2d 271, 274 (Tex. Civ. App.--

El Paso 1973, writ ref'd n.r.e.) (using district court panel instead of proper county court panel

was "matter of ready waiver"). Because procedural irregularities in jury selection can be waived,

appellant’s alleged error under the circumstances presented do not rise to the level of

fundamental error.




                                                 10
       Appellant’s brief contains no specific violation by the Clerk or any other officer of the

court that would give rise to any error, let alone fundamental error. Moreover the record is bereft

of any objection made to the jury array, or to the manner in which the jury was selected.

       Appellant therefore waived error on this point.

       2.       Plaintiff Waived all Legal Sufficiency Challenges To the Jury’s Findings

       In a case tried to a jury, an argument that the evidence is legally insufficient to support a

finding can be preserved for appeal in one of five ways: (1) a motion for directed verdict, (2) a

motion for judgment notwithstanding the verdict, (3) an objection to the submission of the issue

to the jury, (4) a motion to disregard the jury's answer to a vital fact issue, or (5) a motion for

new trial. See Steves Sash & Door Co., Inc. v. Ceco Corp., 751 S.W.2d 473, 477 (Tex. 1988)

(citing Aero Energy, Inc. v. Circle C Drilling Co., 699 S.W.2d 821, 822 (Tex. 1985)); United

Parcel Serv., Inc. v. Tasdemiroglu, 25 S.W.3d 914, 916 (Tex. App.—Houston [14th Dist.] 2000,

pet. denied).

       By her second and fourth issues, it appears that appellant complains that the evidence is

legally insufficient to support the jury’s damage award, or the lack thereof. Appellant failed,

however, to preserve error on these points. The record is devoid of any post verdict motion

required to preserve error on this point.

       Appellant failed to preserve error on her legal sufficiency points.

       3.       Plaintiff Waived all Factual Sufficiency Challenges to the Jury’s Findings

       By her third and fourth issues, appellant complains that the evidence is factually

insufficient to support the jury's findings on the adequacy of the damages awarded (or the lack

thereof).




                                                11
       A motion for new trial is a prerequisite to a civil complaint challenging the factual

sufficiency of the evidence supporting a jury finding. TEX. R. CIV. P. 324(b)(2).

       “A point in a motion for new trial is a prerequisite to the following
       complaints on appeal:
       ....
       (2) A complaint of factual insufficiency of the evidence to support a jury
       finding;
       ....
       (4) A complaint of inadequacy or excessiveness of the damages found by the
       jury [.]

       TEX. R. CIV. P. 324(b).

       To preserve error, the motion for new trial must state the factual sufficiency complaint

with sufficient specificity to make the trial court aware of the complaint, unless the specific

grounds were apparent from the context. See, e.g., Halim v. Ramchandani, 203 S.W.3d 482, 487

(Tex. App.--Houston [14th Dist.] 2006, no pet.); TEX. R. APP. P. 33.1(a)(1)(A).

       Appellant did not file a motion for a new trial, or any other post-trial motion addressing

the sufficiency of the evidence presented on the issue of damages, or the inadequacy of the jury’s

award. Accordingly, appellant failed to preserve the error complained of in her points or error

three and four.

       4.         Appellant Failed to Preserve Error to Points of Error 7, 8, 9, 10 and 11 By
                  Failing to Object at Trial

       Rule 33.1 of the Appellate Rules of Civil Procedure require that as a prerequisite for

presenting a complaint for appellate review, “the record must show that:

       (1) the complaint was made to the trial court by a timely request, objection,
       or motion that:

                  (A) stated the grounds for the ruling that the complaining party
                  sought from the trial court with sufficient specificity to make the trial
                  court aware of the complaint, unless the specific grounds were
                  apparent from the context; and



                                                   12
               (B) complied with the requirements of the Texas Rules of Civil or
               Criminal Evidence or the Texas Rules of Civil or Appellate
               Procedure; and

       (2) the trial court:

               (A) ruled on the request, objection, or motion, either expressly or
               implicitly; or

               (B) refused to rule on the request, objection, or motion, and
               the complaining party objected to the refusal.

       Tex. R. App. P. 33.1.

       With respect to appellant’s points of error 7, 8, 9, 10 and 11, appellant failed to properly

preserve error on these points. The record contains no objections or complaints to the trial court

on the specific issues now before the court.

               a.      Appellant Waived any Error Regarding Ex Parte Communications

       Appellant contends that ex-parte communications occurred outside of her presence. She

fails to cite to any portion of the record where such conversations took place, and fails to identify

whether this alleged error was ever objected to or complained of on the record.

       The prohibition against ex parte communications was designed to prevent litigious facts

coming before decision makers without becoming part of the record in the contested case. See

Lone Star Greyhound Park, Inc. v. Texas Racing Comm'n, 863 S.W.2d 742, 751 (Tex. App.--

Austin 1993, writ denied); Galveston County v. Texas Dep't of Health, 724 S.W.2d 115, 119-21

(Tex. App.--Austin 1987, writ ref'd n.r.e.). The mere fact that an ex parte communication

occurred is not sufficient to establish a violation of the constitutional guarantees of procedural

due process of law. See Smith v. Houston Chem. Servs., Inc., 872 S.W.2d 252, 278 (Tex. App.--

Austin 1994, writ denied). A violation of the prohibition against ex parte communications is not




                                                 13
shown unless a party establishes that the content of the ex parte conversation came within the

prohibition. Lone Star, 863 S.W.2d at 751.

       There was no objection or complaint made to the trial court regarding the alleged ex-parte

communication, nor is there anything in the record suggesting improper ex parte

communications ever occurred with the trial court.

       Appellant therefore waived error on this point.

               b.      Regarding Alleged Misconduct by Ineffective Assistance of Counsel

       Appellant suggests that her counsel failed to object to: 1) the jury panel, 2) a sleeping

juror, 3) statements made by opposing counsel, and 4) “defending the plaintiff.” To the extent

that appellant attempts to preserve error on any of these points, she waived argument on her own

admission of her failure to object.

       To the extent that appellant is making an argument regarding the ineffective assistance of

counsel in a personal injury matter, Texas courts do not recognize a constitutional right to

effective assistance of counsel under these circumstances. See Guerrero v. Boyd, No. 01-07-

00465-CV, 2008 Tex. App. LEXIS 9227, 2008 WL 5178563, at *1 (Tex. App.—Houston [1st

Dist.] Dec. 11, 2008, no pet.) (mem. op.) ("The Sixth Amendment right to effective assistance of

counsel, however, does not extend to civil cases such as this personal-injury lawsuit."); Parker v.

Fort Worth Transp. Auth., No. 02-03-00213-CV, 2004 Tex. App. LEXIS 3604, 2004 WL
868741, at *1 (Tex. App.—Fort Worth Apr. 22, 2004, no pet.) (mem. op.) (overruling issue

concerning alleged ineffective assistance of counsel in a civil negligence suit).

       Appellant’s arguments are therefore either waived, or disallowed by Texas law on the

issue of ineffective assistance of counsel.

               c.      Allegations of Defense Counsel’s Misconduct was Waived



                                                 14
          Appellant’s point of error 9 regarding alleged misconduct of defense counsel at trial is

waived. In order to properly preserve error, appellant is required to object to the alleged

instances of misconduct. Tex. R. App. P. 33.1. The record citations presented by appellant do not

contain any instances of misconduct, although even assuming arguendo that misconduct may be

inferred by portions of the record, there are no objections to the alleged misconduct within the

record.

          Again, appellant waived this point of error.

                 d.       Appellant Erroneously Identifies Charge Submission as “Broad
                          Form,” And Failed to Preserve Error.

          There is no error regarding appellant’s points of error 10 and 11 (repeat of point of error

10). Charge Question No. 2 to the jury was a granulated submission, and was not submitted in

“broad form” as suggested by the appellant. (CR – 110). There is no error regarding the form of

the submission.

          Appellant also failed to object to the submission of Charge Question No. 2 at the time of

the charge conference. Thus any error in the form of the submission was waived.

B.        The Trial Court’s Evidentiary Rulings Were Well Within the Trial Court’s
          Discretion

          1.     The Trial Court Properly Excluded Evidence

          Appellant contends in her fifth point of error that the trial court erred in excluding

evidence. It is unclear what evidence the trial court erred in excluding, although it appears from

appellant’s brief that it is documentary evidence in the form of a damage appraisal, a copy of

which is attached to appellant’s brief.1



1
 To the extent that appellant failed to present this evidence during the trial through a bill of exceptions pursuant
to Rule 33.2 of the Texas Rules of Appellate Procedure, and now attempts to supplement the appellate record with
the document, appellee continues to object to the improper inclusion of the evidence as stated supra.

                                                        15
       The admission or exclusion of evidence is a matter committed to the trial court's

discretion. See City of Brownsville v. Alvarado, 897 S.W.2d 750, 753 (Tex. 1995). The appellate

court should examine the entire record to determine whether the trial court committed error and

whether that error probably caused the rendition of an improper judgment. See TEX. R. APP. P.

44.1(a); Alvarado, 897 S.W.2d at 754; Gee v. Liberty Mut. Fire Ins. Co., 765 S.W.2d 394, 396,

32 Tex. Sup. Ct. J. 217 (Tex. 1989).

       Though it appears that appellant waived error on this point by failing to include the

excluded piece of evidence in the clerk’s record through a bill of exceptions, the trial court also

acted well within its discretion when excluding the evidence. The record clearly states that the

evidence at issue was not produced during the discovery period, and that it was shown to defense

counsel for the first time during the trial. (RR 22-26).

       The only exception to the automatic sanction of exclusion of evidence for failure to

supplement discovery responses is a showing of good cause for the failure to supplement. Sharp

v. Broadway Nat'l Bank, 784 S.W.2d 669, 671 (Tex. 1990) (per curiam); Tex. R. Civ. P. 215.5.

Appellant made no good-cause showing of any kind. Exclusion of the evidence was therefore

appropriate.

       2.      The Trial Court Acted Well-Within Its Discretion In Denying Plaintiff’s
               Motion for “Enlargement of Time.”

       In point of error 6, appellant contends that the trial court abused its discretion by denying

her motion for enlargement of time filed pursuant to Rule 6(b) of the Federal Rules of Civil

Procedure. (CR 172-177). The motion was filed on or about May 23, 2014, and was promptly

denied by the trial court on May 28, 2014. (CR at 177). This motion was filed and ruled upon

over a week before the signing and entry of the Judgment on June 6, 2014. (CR 134-135).




                                                 16
       Although there is no specific procedural vehicle in Texas jurisprudence (at least that this

counsel could locate) dealing with a post-verdict continuance or enlargement of time, it is

assumed that a trial court's decision to deny such a motion would be akin to denying a pre-

verdict motion for continuance or motion to modify a discovery-control plan. The trial court’s

ruling would therefore be subject to review under an abuse of discretion standard. See BMC

Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 800 (Tex. 2002) (applying abuse of

discretion standard to denial of motion for continuance requesting extension to complete

discovery); Brown v. Brown, 145 S.W.3d 745, 749-50 (Tex. App.—Dallas 2004, pet. denied)

(applying abuse of discretion standard to denial of motion for enlargement of time and

modification of discovery procedures). A trial court "abuses its discretion when it reaches a

decision so arbitrary and unreasonable as to amount to a clear and prejudicial error of law."

BMC, 83 S.W.3d at 800.

       The motion and brief filed by appellant at the trial court fails to specify the factual basis

for the request for additional time, does not cite to any Texas precedent in support of the motion,

and fails to identify the “good cause” necessity for the additional time requested. The trial court

considered the appellant’s motion and brief, and after “careful consideration,” denied the motion.

There is nothing in the record suggesting that the trial court’s decision was so arbitrary and

unreasonable as to amount to clear error under these very limited and undefined circumstances.

                                            PRAYER

       Appellee requests that the Court deny appellant’s requests for relief and assess all costs

against axxppellant.




                                                17
                                           Respectfully submitted,

                                           WHITE SHAVER, P.C.
                                           205 W. Locust Ave.
                                           Tyler, Texas 75702
                                           Telephone: 903/533-9447
                                           Telefax: 903/595-3766


                                           By:
                                                   Adam B. Allen
                                                   State Bar No. 24038738
                                                   AAllen@whiteshaverlaw.com

                                           ATTORNEY FOR APPELLEE




                               CERTIFICATE OF SERVICE

       I do certify that a true and correct copy of the foregoing Response was delivered to
Appellant in accordance with the Texas Rules of Appellate Procedure on this 13th day of July,
2015.


                                           _________________________________
                                                 Adam B. Allen




                        CERTIFICATE OF WORD COMPLIANCE

       I do certify on this 13th day of July, 2015 that the foregoing Response is in compliance
with the Texas Rules of Appellate Procedure as having 2,890 words within the Response.


                                           _________________________________
                                                 Adam B. Allen




                                              18